Fourth Court of Appeals
                                   San Antonio, Texas
                                          April 12, 2016

                                      No. 04-15-00646-CR

                                  Jimmy Rodgers WHARTON,
                                          Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                   From the 216th Judicial District Court, Kerr County, Texas
                                   Trial Court No. A14443
                        Honorable N. Keith Williams, Judge Presiding


                                         ORDER

       On March 17, 2016, counsel filed a “Motion to Withdraw as Appellate Counsel and
Abate Current Appellate Proceedings or in the Alternative Grant a Third Motion to Extend Time
to File Appellant’s Brief Such That New Appellate Counsel May Be Appointed.” Counsel
requested that we abate the appeal to the trial court so that the trial court may determine whether
counsel’s motion to withdraw should be granted, and if so, appoint new appellate counsel.

        On March 24, 2016, we abated the appeal to the trial court to rule on counsel’s motion to
withdraw as appellate counsel. On April 7, 2016, the trial court clerk filed a supplemental
clerk’s record containing the trial court’s order granting counsel’s motion to withdraw and
appointing new appellate counsel. Accordingly, we REINSTATE the appeal on this court’s
docket. Appellant’s brief is due 30 days from the date of this order.




                                                     _________________________________
                                                     Rebeca C. Martinez, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 12th day of April, 2016.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court